Citation Nr: 0820388	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-01 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for left lower extremity neuropathy associated 
with herniated nucleus pulposus, L5-S1, postoperative.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right lower extremity neuropathy associated 
with herniated nucleus pulposus, L5-S1, postoperative.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Fargo, North Dakota Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO), which granted 
service connection for left and right lower extremity 
neuropathy and assigned a 10 percent rating for each, 
effective October 25, 2002.  The veteran has perfected an 
appeal of the initial disability ratings assigned.

In July 2006, the Board remanded this case to the RO for 
further development.


FINDINGS OF FACT

1.  The veteran's left lower extremity neuropathy is 
manifested by symptoms productive of no more than mild 
incomplete paralysis of the external popliteal nerve.

2.  The veteran's right lower extremity neuropathy is 
manifested by symptoms productive of no more than mild 
incomplete paralysis of the external popliteal nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for left lower extremity neuropathy associated 
with herniated nucleus pulposus, L5-S1, postoperative, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, 
Diagnostic Code 8521 (2007).

2.  The criteria for an initial disability rating in excess 
of 10 percent for right lower extremity neuropathy associated 
with herniated nucleus pulposus, L5-S1, postoperative, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, 
Diagnostic Code 8521 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in March 2003, prior to the 
initial adjudication of his claims in the May 2003 rating 
decision at issue.  Additional VCAA letters were sent to the 
veteran in September 2003, August 2006, and September 2007.  
His claims were readjudicated in a November 2003 Statement of 
the Case and a December 2007 Supplemental Statement of the 
Case.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
August 2006 and September 2007, including as it relates to 
the downstream disability rating and effective date elements 
of his claims.

Moreover, it is well to observe that service connection for 
left and right lower extremity neuropathy has been 
established and an initial rating for both of these 
conditions has been assigned.  Thus, the veteran has been 
awarded the benefits sought, and his claims have been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.  As such, section 5103(a) notice is no longer 
required as to these matters, because the purpose for which 
such notice was intended to serve has been fulfilled.  Id.  
Also, it is of controlling significance that, after awarding 
the veteran service connection for left and right lower 
extremity neuropathy and assigning an initial disability 
rating for each of these conditions, he filed a notice of 
disagreement contesting the initial rating determinations.  
See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 
38 C.F.R. § 3.159(b) to add subparagraph (3), which provides 
VA has no duty to provide section 5103 notice upon receipt of 
a notice of disagreement).  The RO furnished the veteran a 
Statement of the Case that addressed the initial ratings 
assigned for his left and right lower extremity neuropathy, 
included notice of the criteria for a higher rating for those 
conditions, and provided the veteran with further opportunity 
to identify and submit additional information and/or 
argument, which the veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  
Under these circumstances, VA fulfilled its obligation to 
advise and assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes VA medical records, private 
medical records, and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

Specific rating criteria

The veteran's left and right lower extremity neuropathy are 
each evaluated as 10 percent disabling under 38 C.F.R. § 
4.124a, Diagnostic Code 8521 (2007).

Diagnostic Code 8521 provides the following levels of 
disability for external popliteal nerve (common peroneal), 
paralysis of:

	10 percent - Incomplete paralysis, mild.

20 percent - Incomplete paralysis, moderate.

30 percent - Incomplete paralysis, severe.

40 percent - Complete paralysis; foot drop and slight 
droop of first phalanges of all toes, cannot dorsiflex 
the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, 
adduction weakened; and anesthesia covers entire dorsum 
of foot and toes.

Analysis

After a review of the medical evidence, the Board finds that 
the veteran's left and right lower extremity neuropathy each 
do not warrant an evaluation in excess of 10 percent at any 
time since the effective date of service connection on 
October 25, 2002.  The pertinent medical evidence consists of 
VA treatment records dated from November 2001 to July 2007, 
private treatment records dated from October 2002 to February 
2007, and a VA examination report dated in November 2007.

A November 2001 VA treatment record showed that the veteran 
had a history of left leg and foot numbness associated with 
service-connected herniated nucleus pulposus, L5-S1, 
postoperative, but that his strength was full in all 
extremities.

A September 2002 VA treatment record noted a clinical history 
of chronic left foot (stocking type distribution) 
paresthesis.

An October 2002 private treatment record noted that the 
veteran experienced difficulty with numbness and pain in the 
left leg.

A December 2002 VA treatment record noted that the veteran 
had complained of increased left lower extremity paresthesis, 
numbness, and extensor hallicus weakness (numbness in a 
stocking type distribution) since undergoing an October 2001 
L5-S1 anterior lumbar discectomy and fusion; an 
electromyography (EMG) study of the veteran's lower 
extremities was consistent with sensorimotor peripheral 
polyneuropathy due to a combination of axonal degeneration 
and demyelination; it was noted that the veteran had 
neurologic deficits in the form of numbness of the left foot 
and recent involvement of the right foot.

A January 2003 private treatment record noted that the 
veteran had numbness and shooting pains in the left leg and 
was also developing pain in the right leg; he walked with a 
limp on the left side.

A February 2003 VA treatment record reiterated that the 
veteran had numbness in his left foot and right foot since 
undergoing a discectomy L5-S1 with fusion in October 2001.

A February 2003 private treatment record noted that the 
veteran walked with a limp and had numbness in his left leg, 
more so when bearing weight; he had decreased knee jerk on 
the left; he was diagnosed with limb pain on the left side 
with some numbness.

During a June 2003 private examination, the veteran had no 
pain with straight leg raising but said that he had numbness 
in his feet all the time, made worse by walking as well as 
sitting for long periods of time.

During an August 2003 private examination, the veteran 
complained of burning numbness throughout his left foot, on 
his right foot, and in the tips of his toes, with the 
discomfort made worse by any kind of standing, walking, or 
prolonged sitting; motor strength testing of the lower 
extremities for dorsiflexion, plantar flexion, and extension 
showed basically good strength bilaterally, with left 
dorsiflexion and plantar flexion diminished slightly compared 
to the right; knee extension was equal bilaterally without 
deficit; deep tendon reflexes of the knee were hypoactive, 
but equal bilaterally; sensation to light touch was 
diminished in the lateral aspect of the veteran's left foot 
and toes of the right foot and also in the lateral aspect of 
his right ankle; straight leg raising in the right was 
negative, and on the left side the veteran had an increase in 
numbness and burning at about 45 degrees.

An August 2003 private treatment report documented a 
procedure in which the veteran received transforaminal 
epidural steroid injections due to left-sided lower extremity 
burning and numbness.

A September 2003 private examination report noted that the 
veteran still complained of numbness in his feet 
(particularly on the left side) and also pain in both legs.  
Later in September 2003, a private treatment report 
documented a procedure in which the veteran received a caudal 
epidural steroid injection due to left-sided lower extremity 
discomfort and numbness.

An October 2003 private treatment record noted that the 
veteran suffered from persistent numbness in his legs.

A September 2004 private treatment record noted that the 
veteran had pain radiating down his legs (more on the left 
than on the right) and that his legs became numb when he sits 
in a car for any period of time; deep tendon reflexes and 
knee jerks were normal; he had no ankle clonus, no ankle jerk 
on left side or reflex, and some pain with straight leg 
raising on the left side.

A July 2006 private treatment record noted that the veteran 
was functioning fairly well overall, despite the amount of 
pain and numbness in his feet.

In an October 2006 statement, the veteran's private doctor 
stated that the veteran had persistent numbness in his left 
lower leg, and over the past two or three years he had 
progressive numbness and neuropathy in his right leg; the 
veteran was having trouble feeling the gas and brake pedals 
while driving his car; despite taking various medications, 
the veteran did not have any relief.

A November 2006 private treatment report noted that the 
veteran had pain in his right and left feet and had 
difficulty walking; he tested positive for paresthesis and 
gait disturbance.

A January 2007 private treatment report noted that the 
veteran had chronic peripheral neuropathy, increasing in 
severity but improved by medication.

A February 2007 private treatment report noted that the 
veteran suffered from leg pains and had a history of chronic 
numbness in his legs, particular in the left side and left 
foot.  

A July 2007 VA EMG report noted the veteran's history of 
paresthesis in his legs since lumbar spine surgery (in 
October 2001); results of this July 2007 EMG showed, out of 
the selected muscles of both legs and feet, evidence of acute 
and chronic denervation of both legs consisting of peripheral 
polyneuropathy.

At his VA medical examination in November 2007, the examiner 
reviewed the veteran's claims folder, examined the veteran, 
and provided a diagnosis of peripheral polyneuropathy of 
unknown cause, stocking distribution in both lower 
extremities, left worse than right.  The veteran reported 
that his feet are numb all the time.  If he sits for too long 
or spends too much time in bed, the numbness in his feet will 
spread all the way up to his knees on both sides.  Flare-ups 
of pain and numbness only occur if he is forced to sit all 
day long.  The examiner noted that the veteran is fully 
functional in all of his activities of daily living and has 
no weakness in his legs.  Upon examination, the veteran's 
gait was brisk and entirely normal.  Range of motion of his 
lumbar spine measured 40 degrees of right rotation, 39 
degrees of left rotation, 20 degrees of right tilt, 12 
degrees of left tilt, 85 degrees of flexion, and 20 degrees 
of extension; after exercise, all of these measurements 
remained the same except for right and left rotation, which 
each went to 44 degrees.  There was no evidence of 
incoordination, weakened movement, or excessive fatigability.  
Sensation to light touch was reduced in the toes, feet, and 
ankles, circumferentially in a stocking distribution 
bilaterally.  Knee jerks were normal, but the examiner could 
not elicit ankle jerks bilaterally.  The veteran's strength 
appeared full and symmetric bilaterally, and he could stand 
on his toes and heels and do a squat without difficulty.  The 
examiner concluded by stating that he could find no evidence 
of any paralysis in the lower extremities.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent each for the veteran's 
left and right lower extremity neuropathy is not warranted at 
any time since the effective date of service connection on 
October 25, 2002, due to the medical evidence showing 
symptoms productive of no more than mild incomplete paralysis 
of the external popliteal nerve in both the left and right 
lower extremities, despite the veteran's complaints of pain 
and numbness in his bilateral lower extremities.  In the 
absence of radiculopathy that is more than mild in degree, 
there is no schedular basis for an initial evaluation in 
excess of 10 percent.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a higher evaluation at any time since the 
effective date of service connection on October 25, 2002.  
See Fenderson, 12 Vet. App. at 125-26.  That is to say, the 
veteran's disabilities have been no more than 10 percent 
disabling since the effective date of his awards, so his 
ratings cannot be "staged" because they already represent his 
greatest level of functional impairment attributable to those 
conditions.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent each for the veteran's left and right lower extremity 
neuropathy is not warranted at any time since the effective 
date of service connection on October 25, 2002.  Since the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefits 
sought on appeal are accordingly denied.












ORDER

Entitlement to an initial disability rating in excess of 10 
percent for left lower extremity neuropathy associated with 
herniated nucleus pulposus, L5-S1, postoperative, is denied.

Entitlement to an initial disability rating in excess of 10 
percent for right lower extremity neuropathy associated with 
herniated nucleus pulposus, L5-S1, postoperative, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


